DETAILED ACTION
PROSECUTION IS HEREBY REOPENED. The TC Director has approved reopening of prosecution of this application after the Patent Trial and Appeal Board (PTAB) decision on 11/16/2020, as indicated by his/her signature below. 
/EDWARD LEFKOWITZ/Director, Art Unit 3700 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejections Withdrawn
The rejection of claims 22-42 under 35 U.S.C. 112(a) for failing to comply with the written description requirement and the rejection of claims 22-42 under 35 U.S.C. 101 for being directed to a judicial exception without significantly more have been withdrawn in view of the PTAB decision mailed 11/16/2020. 

Priority
For at least the reasons noted in the previous Office action (see Final Office Action mailed 08/02/2018, pages 2-3), the pending claims are not entitled to the benefit of the prior 11/849051 application. 

Claim Interpretation
As noted in the previous Office action, the limitation "means for sensing air pressure of the bed" has been interpreted to invoke 35 U.S.C. 112(f) and claim 39 and claims dependent thereon 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 39-42 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 39 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the air-pressure sensor" (lines 4-5) in the claim. For the purpose of this Office action, the claims will be further discussed with the understanding each occurrence of "the air-pressure sensor" is intended to refer to "the means for sensing air pressure…," e.g., within the scope of, "a processing unit configured to receive signals from said means for sensing air pressure of the bed and configured to determine a sleep score of the user for a given night of sleep based on the received signals." 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22-31, 37, and 39-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0177327 A1 (previously cited, Turner) in view of WO 2008/037020 A1 (previously cited, Doherty), US 2009/0005652 A1 (Kurtz) and US 5,796,340 A (previously cited, Miller).
Regarding claims 22, 23, 37, 39 and 40, Turner teaches/suggests a system for tracking quality of sleep of a user on a bed, the system comprising: 
a pressure sensor mounted to the bed/means for sensing pressure on a bed (Fig. 14, sensor unit 44 such as piezo-electric strain gauges 50); and
a processing unit comprising a processor (Fig. 3, computing device 60), the processing unit configured to receive signals from said pressure sensor/means for sensing and configured to determine a sleep score of the user for a given night of sleep based on the signals received from the pressure sensor/means for sensing (¶ [0042] where all or part of the data collected during a sleep session can be used to calculate the quality of sleep, or "rest factor" for any given sleep session), 
wherein, to determine the sleep score of the user for the given night, the processing unit is configured to:
determine a user heart rate based on the signals (¶ [0028] where the signals from the sensor units 44 and the microphones are used to detect pulse of a person laying on the bed unit 30);
determine user respiration information of the user based on the signals (¶ [0028] where the signals from the sensor units 44 and the microphones are used to detect respiration of a person laying on the bed unit 30); and
determine a total time in bed of the user based on the signals (¶ [0042] total time a person is in bed).
Turner does not expressly teach the determined user respiration information comprises respiration rate, wherein the sleep score is calculated based on said determined respiration rate. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Turner with the determined respiration information including respiration rate and said respiration rate being considered in the calculation of the sleep score as taught and/or suggested by Doherty in order to increase accuracy/reliability of the sleep score by taking into consideration an additional parameter of sleep quality (Doherty, ¶ [00115]). 
Turner as modified does not teach the processing unit is further configured to access a historical status signal that describes signals for the user from a previous sleep session, or the sleep score is calculated as a function of accessing the historic parameter. 
Kurtz teaches/suggests a system (sleep assessment device 14) comprising a processing unit (processing or computing component of device 14, ¶ [0057]) configured for accessing a historical status signal that describes signals for the user from a previous sleep session and calculating a sleep score as a function of the historical status signal, wherein the processing unit is in data communication with a database that accumulates the historical status signals (¶ [0077] wherein sleep assessment device 14 may store historical data (indicating device 14 inherently comprises and/or is in data communication with a database/memory means), such as historical physiological data or historical sleep quality indices, of the quality of sleep of subject 30 and may use the historical data in determining one or more of the sleep quality indices); and calculating a sleep score (sleep quality index), which may be a mathematical- or rule-based expression derived from a combination of characteristics, e.g., total length of sleep, heart rate, respiratory events/breathing patterns, etc. (¶ [0065]), based on both physiological data for a current sleep session and accessed historical physiological data (Abstract; ¶ [0010]; ¶ [0077]; etc.). Kurtz discloses including the e.g., ¶ [0066]; ¶ [0077]; etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with a database that accumulates historical status signals, and the processing unit being further configured to access a historical status signal that describes signals for the user from a previous sleep session, and to calculate the sleep score as a function of said accessed historical status signal as taught/suggested by Kurtz in order to enable calculation of a sleep score that reflects a cumulative characterization of sleep over a plurality of sleep sessions (Kurtz, ¶ [0077]).
Turner as modified further discloses the bed comprises a mattress (Fig. 14) that comprises a foam pad (Fig. 14, top layer 42, which is preferably a foam pad), and further teaches and/or suggests mattress constructions other than the particularly-described layer construction can be used (¶ [0025]), Turner does not expressly teach the pressure sensor is an air-pressure sensor mounted to the bed and/or the means for sensing comprises a means for sensing air pressure of the bed, wherein the mattress comprises an air bladder and the air-pressure sensor/means for sensing is in fluid communication with the air bladder. 
Miller teaches a similar system comprising a mattress having an air bladder (airtight rectangular parallelepiped having an interior region 38 filled with air or mattress shell 52); an air pressure sensor in fluid communication with the air bladder for sensing pressure of the air bladder and to generate a sensor signal as a function of sensing a user on the mattress (pressure transducer 44); and a controller in data communication with the air pressure sensor for receiving the sensor signal from the air pressure sensor (controller 46).

Regarding claims 24 and 41, Turner as modified teaches/suggests the processing unit is further configured to transmit the sleep score such that the sleep score is displayable on a display screen (¶ [0040] where the computing device 60 can provide the data to the user of the bed). 
Regarding claim 25, Turner as modified teaches/suggests the system further comprises the display screen in data communication with the processing unit and configured to display the sleep score in response to receiving the sleep score (¶ [0029] display device and/or ¶ [0040] the screen of a user's cell phone, personal digital assistant or to another computer; Fig. 11).
Regarding claim 26, Turner as modified teaches/suggests the system further comprises a control unit in wireless data communication with the processing unit and configured to display the sleep score on a display screen of the control unit (¶ [0040] where the summary data can be provided to the user's cell phone, personal digital assistant or to another computer, such as the user's work computer though an available network). 
Regarding claim 27, Turner as modified teaches/suggests the display screen is configured to display the sleep score along with other sleep information, with the sleep score being displayed as a two-digit number in a location separated from the other sleep information (Fig. 11, where the etc. data). 
Regarding claims 28 and 42, Turner as modified teaches/suggests the display screen is part of a wireless device (¶ [0040] where the data can be provided to a user's cell phone, personal digital assistant or to another computer). 
Regarding claim 29, Turner as modified teaches/suggests the display screen is configured to display the user heart rate and the user respiration rate in addition to the sleep score (e.g., Figs. 12-13). 
Regarding claim 30, Turner as modified teaches/suggests the limitations of claim 24, as discussed above, but does not expressly teach the display screen is configured to display a user-interface element as a first color if a corresponding sleep score is within predetermined range and to display the user-interface element as a second color if the corresponding sleep score is not within the predetermined range.
Doherty teaches/suggests a display screen configured to display a user-interface element as a first color if a corresponding sleep score is within predetermined range and to display the user-interface element as a second color if the corresponding sleep score is not within the predetermined range (¶ [00123] where the sleep quality index may be displayed in any form which will be readily understood, such as different colors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the display screen being configured to display a user-interface element as a first color if a corresponding sleep score is within predetermined range and to display the user-interface element as a second color if the corresponding sleep score is not within 
Regarding claim 31, Turner as modified teaches/suggests the display screen is configured to display an average daily sleep score for a period of time (clm. 17, averaging the quality of sleep numbers over a predetermined period of time and presenting the averaged number on a display associated with the adjustable bedding unit). 

Claim(s) 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Doherty, Kurtz and Miller as applied to claim(s) 24 above, and further in view of US 2005/0085738 A1 (previously cited, Stahmann).
Regarding claims 32 and 33, Turner as modified teaches/suggests the limitations of claim 24, as discussed above, and further teaches/suggests permitting obtained data to be compared over time, such as day-to-day, week-to-week, or month-to-month (e.g., ¶ [0039]), but does not expressly teach the display screen is configured to display a calendar that is color-coded to represent sleep scores, wherein the display screen is configured to display a user interface element that is color-coded to represent the sleep score and to display the sleep score graphically at the same time. 
Stahmann teaches/suggests a sleep system comprising a display screen (270) configured to display a user interface element/calendar (Fig. 3, menu 310 of sleep periods) and to display a sleep score/index graphically at the same time (e.g., Fig. 3, where the menu graphically displays summary information for the session; ¶ [0189] where sleep quality metrics can be determined daily and presented as a long-term, such as a month- or year-long, trend of daily measurements; etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the display screen being configured to display a user 
Turner does not teach the calendar is color-coded to represent sleep scores. 
Doherty teaches/suggests a display screen configured to color-code sleep scores (¶ [00123] where the sleep quality index may be displayed in any form which will be readily understood, such as different colors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the calendar being color-coded to represent sleep scores as taught/suggested by Doherty in order to present the calendar in a form that is readily understood by a user (Doherty, ¶ [00123]). 

Claim(s) 34 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Doherty, Kurtz and Miller as applied to claim(s) 22 above, and further in view of US 2007/0227594 A1 (previously cited, Chaffee).
Regarding claims 34 and 35, Turner as modified teaches/suggests the limitations of claim 22, and discloses/suggests the air-pressure sensor is hard-wired to the processing unit (Miller, Fig. 3). Turner as modified does not expressly teach the system further comprises a housing containing the air-pressure sensor and the processing unit. 
Chaffee teaches/suggests a system comprising a housing containing an air pressure sensor and a processing unit/controller (e.g., ¶ [0059] where the pressure controller includes a housing, one or more pumps, one or more pressure sensors, etc.; ¶ [0086] where the pressure controller 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the system further comprising a housing, wherein the housing contains the air-pressure sensor and the processing unit hard-wired thereto, as taught/suggested by Chaffee in order to enclose the components of the system for protection against physical damage, etc. Furthermore, though Chaffee/Turner as modified does not expressly teach the housing comprises a rigid material, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the housing being made of a rigid material to further enhance protection from physical damage. 
Alternatively/Additionally, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to locate the air-pressure sensor and processing unit within a housing and/or a rigid housing because Applicant has not disclosed that said configuration/positioning of components provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the components being separate/provided in separate housings because either configuration allows appropriate/adequate data communication between components of the device. 


Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Doherty, Kurtz and Miller as applied to claim(s) 22 above, and further in view of US 2008/0109964 A1 (previously cited, Flocard).
Regarding claim 36, Turner as modified teaches/suggests the limitations of claim 22, as discussed above, and further discloses the air pressure sensor is positioned remote from and communicably coupled to the processing unit (Miller, Fig. 3). However, Turner as modified does not teach the air pressure sensor and processing unit are communicably coupled by a wireless data connection. 
Flocard teaches a sleep system comprising an air pressure sensor in fluid communication with the air bladder for sensing pressure of the air bladder and to generate a sensor signal as a function of sensing a user on the mattress (¶ [0014] pressure sensor (32) situated within an interior region of the mattress); and a processing unit in data communication with the air pressure sensor (¶ [0014] control unit (14) having circuitry that receives a signal from the mattress which is indicative of a pressure sensed by the pressure sensor), wherein the air pressure sensor is positioned remote from and communicably coupled by a wireless data connection to the processing unit (¶ [0016] where some or all of the circuitry and sound producing device of the bed exit alarm system may be situated in a housing/module spaced from the mattress that is coupled to the pressure sensor via electrical lines or wirelessly).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the air pressure sensor being positioned remote from and communicably coupled by a wireless data connection to the processing unit as taught and/or suggested by Flocard in order to enable the processing unit to receive the generated pressure signal from the pressure sensor (Flocard, ¶ [0014]). This is a simple substitution of one known data e.g., wireless) for another (e.g., hard-wired) to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Doherty, Kurtz and Miller as applied to claim(s) 22 above, and further in view of US 2011/0010014 A1 (previously cited, Oexman).
Regarding claim 38, Turner as modified teaches/suggests the limitations of claim 22, as discussed above, and further teaches/suggests accumulating sleep scores over a variety of conditions (¶ [0042] where adjustments can be made to the sleeping environment, the person's lifestyle and/or medication(s) and the effectiveness of these adjustments can be determined by comparing the before and after rest factors). However, Turner as modified does not expressly teach the controller is further configured to customize an environmental condition based on at least one of the accumulated sleep scores.
Oexman teaches a sleep system comprising a controller (controller 110) configured to calculate a sleep score (¶ [0052] where data collected by the sleep system 201 is used to measure and analyze the sleep quality of a person); accumulate sleep scores over a variety of conditions (¶ [0058] where algorithms along with data provided by the environmental data collection device 112 are used to correlate changes in the person's state of sleep with changes in the bedroom environment); and customize an environmental conditions based on at least one of the accumulated sleep score (Fig. 6, S500; ¶ [0060] where the algorithms can adjust HVAC system 120, lighting system 130, ceiling fan 140, etc. based on acceptability of the sleep score). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Turner with the controller being further configured to customize an 

Response to Arguments
Applicant's arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jacqueline Cheng, can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 






/Meredith Weare/Primary Examiner, Art Unit 3791